DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed October 14, 2021 has been entered. Claims 1, 3-7 and 9-14 are pending.
Claims 1, 7, 13 and 14 have been amended and claims 2 and 8 have been canceled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark A. Peterson on November 29th, 2021.
The application has been amended as follows: 
Claim 9, line 1, “claim 8” has been changed to –claim 7-.
Allowable Subject Matter
Claims 1, 3-7 and 9-14 are allowed.
Applicant's amendments and arguments filed October 14th, 2021 were fully considered and are persuasive.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 7, the prior art fails to teach or show, alone or in combination, the claimed  key switch, where the rocker further comprises a hammer disposed on a first portion of the rocker and an actuator disposed on a second portion of the rocker; where the first portion of the rocker exists on a first side of the first and second pivot points, and where the second portion of the rocker exists on a second side of the first and second pivot points; a second spring disposed between the lower 
The prior art, either alone or in combination, can reasonably be construed as adequately teaching the above limitations in combination with the remaining claim elements. Specifically, none of the prior art adequately teaches or suggests the specific arrangement/functional relationship of the second spring directly contacts the lower casing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833